THOBNTON, J.
Defendant appeals from that portion of a divorce decree which awarded his former wife what he asserts is an inequitable share of the property.
In the decree, the trial judge awarded plaintiff-wife the residence of the parties and required defendant to assume payment of a $3,287 encumbrance *437thereon. Defendant claims that this was an abuse of discretion because he had an equity of $1,500 in the house prior to the marriage of the parties and the total equity in the house at the time of the divorce was $4,000. The testimony indicated that the residence was worth between $6,000 and $7,000.
The record shows that the defendant-husband is a skilled electrician earning in excess of $8,000 per year. The wife is unskilled and is temporarily employed at a wage of $60 a week gross pay. She testified that she planned to terminate her position shortly to enroll in a secretarial training course to improve her earning power. The wife must care for the three children of the marriage and was awarded $50 a month per child for their support, although she requested $75 per child. The residence is a two bedroom dwelling and the wife testified that she needed it in order to make a home for the children.
Considering the burden assumed by the wife, we conclude that the disposition of the house was equitable. Stettler v. Stettler, 2 Or App 119, 467 P2d 130 (1970); Cooley v. Cooley, 1 Or App 223, 232, 461 P2d 65 (1969).
Affirmed.